UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 21, 2010 SONICWALL, INC. (Exact name of registrant as specified in its charter) California 000-27723 77-0270079 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2001 Logic Drive San Jose, California95124 (408) 745-9600 (Address, including zip code and telephone number, of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders SonicWALL held its annual meeting of shareholders on June 17, 2010 in San Jose, California (the “Annual Meeting”). At the Annual Meeting, SonicWALL shareholders approved three proposals. The proposals are described in detail in our Proxy Statement filed with the Securities and Exchange Commission on April 29, 2010. Proposal 1SonicWALL stockholders elected nine directors to the Board of Directors as set forth below: Name Votes For Votes Against Broker Non-Votes John C. Shoemaker Charles D. Kissner Edward F. Thompson Cary H. Thompson David W. Garrison Charles W. Berger Clark H. Masters Matthew Medeiros Carl A. Thomsen Proposal2SonicWALL stockholders approved the 2010 Equity Incentive Plan as set forth below: Votes For Votes Against Abstentions Broker Non-Votes Proposal3SonicWALL stockholders ratified the appointment of Armanino McKenna LLP as the company’s independent registered public accounting firm for the 2010 fiscal year as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SonicWALL, Inc. Date:June 21,2010 By: /s/ Robert D. Selvi Name: Robert D. Selvi Title : Chief Financial Officer
